Citation Nr: 0625419	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for duodenal 
ulcer disease, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to March 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).




FINDING OF FACT

The veteran's duodenal ulcer disease is no more than moderate 
in severity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-
connected duodenal ulcer.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in March 2005, to 
include notice that he submit any pertinent evidence in his 
possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his duodenal ulcer, the Board finds 
that as an increased rating is being denied, there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded an 
appropriate VA examination.  The veteran has not identified 
any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 10 percent rating 
is warranted if the disorder is mild with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted if 
the disorder is moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is warranted if the disability is moderately 
severe; the manifestations are less than those of severe 
duodenal disease but there is impairment of health manifested 
by anemia and weight loss or there are recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times a year. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his duodenal ulcer disease warrants a rating higher than 20 
percent because he now takes prescribed medication for his 
ulcer disease on a daily basis.

The Board notes that the 20 percent disability evaluation 
currently assigned for the veteran's duodenal ulcer disease 
is a protected rating as it has been in effect for more than 
20 years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2005).

The Board finds that a rating higher than 20 percent is not 
warranted.

The veteran was afforded a VA examination in April 2005.  The 
VA examiner did not find that the veteran's duodenal ulcer 
disease had increased in severity.  Instead, the findings 
from the examination revealed that the veteran's duodenal 
ulcer disease continues to manifest symptoms which more 
nearly approximate the criteria for a 20 percent rating.  
There were no findings consistent with anemia, weight loss or 
recurrent incapacitating episodes of any duration or 
frequency.  In fact, the veteran reported that he had gained 
10 pounds in the four months prior to his examination.  The 
veteran was in no acute distress, and his abdomen was found 
to be soft, nontender and nondistended with positive bowel 
sounds, normoactive and with no appreciable 
hepatosplenomegaly or masses.  The veteran reported 
occasional midepigastric pain, for which he takes Maalox as 
needed, occasional melena and a mix between diarrhea and 
constipation.  There was no associated nausea, vomiting, 
hematemesis or circulatory disturbances after meals.  The 
veteran was diagnosed with a duodenal ulcer.  The VA examiner 
also diagnosed a small ventral defect consistent with a 
ventral hernia.

The veteran claims that subsequent to his VA examination in 
April 2005, he was treated for his ulcer condition at the VA 
Medical Center in Augusta, South Carolina following a stint 
at the Augusta Blind Rehabilitation Center.  The veteran 
claims that he spent several days at the Augusta VA Medical 
Center and that during his time there, his stomach was X-
rayed and he was placed on Omeprazole, which he now takes on 
a daily basis.

The evidence of record shows that in April 2005, the veteran 
was admitted to the VA Medical Center in Augusta, South 
Carolina, where he presented with complaints of lower leg 
pain.  Upon physical examination, the veteran's abdomen was 
nontender with no masses felt and his bowel sounds were 
positive.  The veteran was also given an abdominal X-ray 
which showed some dilation of the large bowel with stool.  
The final diagnoses did not include duodenal or peptic ulcer 
disease.  The veteran was prescribed several medications upon 
discharge, including Omeprazole, which he claims to currently 
take on a daily basis.

The Board acknowledges this evidence but notes that the 
schedular criteria do not authorize a rating in excess of 20 
percent based on the need for daily medication.

The Board also notes that the veteran was treated at the VA 
Medical Center in Columbia, South Carolina from January 2002 
to August 2005.  However, the treatment received at the 
Columbia VA did not relate to his duodenal ulcer disease.  

In sum, the evidence shows that the veteran's duodenal ulcer 
disease is currently no more than moderate in severity.  The 
manifestations required for a 40 percent rating, such as 
anemia, weight loss or incapacitating episodes, are not shown 
by the medical evidence of record.  Accordingly, the Board 
concludes that a rating higher than 20 percent is not 
warranted.

The Board has also considered whether there is any other 
basis for allowing this appeal but has found none.  


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


